           Case 3:19-cv-00526-APG-WGC Document 8 Filed 08/25/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 STEVEN CITY BROOMFIELD,                               Case No. 3:19-cv-00526-APG-WGC
                          Plaintiff
 4
                                                           ORDER DENYING PENDING
           v.
 5                                                       MOTIONS AND DISMISSING CASE
     VIDDAURRI, et al.,
 6
                          Defendants.                               [ECF Nos. 1, 3]
 7

 8

 9          Plaintiff Steven Broomfield has voluntarily dismissed his case. ECF No. 7. I therefore

10 deny as moot his two pending motions (ECF Nos. 1, 3). The Clerk of the Court is instructed to

11 close this file.

12          Dated: August 25, 2020.
                                                        ________________________________
13                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
